Citation Nr: 9912423	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $24,750.08.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to September 
1971.  The veteran died in June 1976, and the appellant was 
recognized as his widow.  This appeal arises from a March 
1995 decision of the Committee on Waivers and Compromises of 
the Philadelphia, Pennsylvania Regional Office (RO), which 
denied the appellant's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$30,170.78 on the basis of misrepresentation on the part of 
the appellant.  Subsequently, in November 1996 the amount of 
the overpayment at issue was reduced to $24,750.08.  


REMAND

In this case, an overpayment was created as the result of the 
fact that the appellant was paid Section 306 pension benefits 
on the basis that she was the unremarried widow of the 
veteran when, in fact, she had entered into a common law 
marriage.  The RO's Committee on Waivers and Compromises in 
March 1995 had found misrepresentation on the part of the 
appellant on the basis of evidence that she was involved in a 
marital relationship and that misrepresentation precluded the 
granting of a waiver of recovery of the overpayment.  The 
evidence consisted of a field examination report by the RO 
which established the existence of a common law relationship 
since November 1979.  The Committee on Waivers stated that 
conduct warranting an inference of remarriage constituted a 
bar to the receipt of benefits by a widow of a veteran.  

The RO's administrative decision of June 1994 determined that 
"a common-law marriage relationship has existed since at 
least November 14, 1979."  (It is not clear if the November 
1979 date was chosen due to the birth of a child to the 
appellant in that month.)  The administrative decision also 
indicated that an exact date when the relationship began 
could not be determined at that time.  In a November 1996 
letter, the RO notified the appellant that her pension 
benefits were terminated effective in November 1979 because 
November 14, 1979 was the earliest date for which the RO 
could ascertain that the appellant was living with her common 
law spouse and holding herself out publicly as married.  
However, the appellant's representative argued in an April 
1999 statement that the RO's administrative decision did not 
provide an adequate basis to support the determination of the 
existence of a common law marriage.  In various statements, 
the appellant did not dispute the fact that she was currently 
involved in a common law marriage, but she indicated in a 
statement received in May 1996 that she did not meet her 
common law spouse until 1979 and that they did not live 
together until 1980 or 1981.  Other evidence of record 
consisting of documents such as lease and rental agreements, 
a bankruptcy petition, and an arrest warrant, which indicate 
that the appellant was married, are dated from 1982.  It is 
evident that the beginning date of the appellant's common law 
marriage has not been definitively established, which is 
vital to the determination of the proper creation of the 
overpayment.  In fact, clarification is needed from the RO as 
to its designation of November 14, 1979 as the beginning date 
of the appellant's common law marriage.  

After a review of the evidence, the Board finds that further 
development regarding the creation of the debt is necessary 
as the determination of the proper creation of the 
overpayment is relevant to the appellant's request for waiver 
of recovery of that debt.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted, see Schaper  v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action.  The RO should provide an explanation for the record, 
supported by evidence, as to the reason for establishing 
November 14, 1979 as the beginning date for the appellant's 
common law marriage.  The RO should also conduct an audit 
which would reveal precisely the period of the overpayment 
and what benefit amounts were due and paid to the appellant.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should provide an explanation 
for the record for establishing November 
14, 1979 as the date on which the 
appellant's common law marriage began.  

2.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to the 
appellant.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim for waiver, and if the 
decision remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




